Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continuity/Reexam Information for 16/069436 
    
        
            
                                
            
        
    

Parent Data16069436, filed 07/11/2018 is a national stage entry of PCT/US2017/012906 , International Filing Date: 01/11/2017PCT/US2017/012906 Claims Priority from Provisional Application 62332963, filed 05/06/2016 PCT/US2017/012906 Claims Priority from Provisional Application 62277260, filed 01/11/2016




-Final Office Action 

Claims 1, 2, 6, 9-11, 15-19, 22-24, 28-33 and 38-53 are pending.
Claims 10, 18-19, 22-24, 28-33 and 42-45 were examined. 
Claims 1, 2, 6, 9, 11, 15-17, 38, 40, 41 and 46-53 were withdrawn from consideration as non-elected invention. 

Response to Remarks

	Applicants response filed on 04/25/2022 is acknowledged.  Amendments in claims were entered.   Claims were amended 

A. Rejection of Claims 10-11, 15-19, 22-24, 28-32 and 37-41 over JP_2015-532642
(‘642 application) or WO2014028461 (461 application) in view of Immuno targets and therapy
(Srivastava)

Claims 10-11, 15-19, 22-24, 28-32 and 37-41 were rejected over JP 2015-532642 (‘642
application) or WO2014028461 (461 application) in view of Immuno Targets and Therapy
(Srivastava). The ‘642 application or ’461 application allegedly discloses treating non-small cell
lung cancer with LXR§ agonists. Srivastava allegedly discloses MDSCs and immunotherapy for
the treatment of lung cancer. Applicant respectfully traverses this rejection.
Examiner noes that claims are drawn to LXR agonists which inludes many compounds. The Search was done on elected species.
Claim 10 is drawn to method of treating lung cancer in a subject, the method comprising  

    PNG
    media_image1.png
    479
    584
    media_image1.png
    Greyscale

Similarly claim 15 was amended.
Claim 10 as amended requires a selection step for a predetermined effective amount for
MDSC reduction. 
Claims as amended are much broader that elected invention.   It is a burden on the Examiner to examine all the invention as claimed.



Declaration under 37 C.F.R. § 1.132 of Sohail Tavazoie, M.D. Ph.D.

	A declaration filed under 37 C.F.R. § 1.132 dated 07/01/2021 by Dr. Sohail Tavazoie is acknowledged.  The declaration was found insufficient to overcome the rejection.  The declaration does not apply to obviousness rejection where the JP and Srivastava et al. teaches combination of claimed compound 705 and immunotherapies.   There is double patenting rejection.  
	Applicants argue that “642 does not teach MDSC and does not disclose the relevancy of MDSC to cancer treatment. Applicants explain that present invention has discovered that compound 705 in a suitable amount surprisingly reduces the MDSC level. The lowering of MDSC levels allow the patients ’immune system to more effectively work against the cancer or infection and/or increase efficacy of treatments administered to the patients, e.g., immunotherapy treatments for cancer. Therefore, by gauging the amount of compound 705 to the reduction of MDSC, the treatment outcome can be significantly improved.  Srivastava et al. teaches Myeloid-derived suppressor cells (MDSCs) suppress antitumor activity and teaches combination of compound 705 and immunotherapies.  Srivastava et al. teaches that pharmacological agents that regulate MDSCs may be more effective when combined with immunotherapies.  (Abstract). The declaration does not apply on this office action where obviousness rejection was made.  Previous rejection was anticipation rejection.   
	Specification discloses that the term "PD-1 inhibitor," refers to a compound such as an antibody capable of inhibiting the activity of the protein that in humans is encoded by the PDCD1 gene. Known PD-1 inhibitors include nivolumab, pembrolizumab, pidilizumab, BMS 936559, and MPDL328OA. [0234].  It discloses that term "CTLA-4 inhibitor," as used herein, refers to a compound such as an antibody capable of inhibiting the activity of the protein that in humans is encoded by the CTLA4 gene. Known CTLA-4 inhibitors include ipilimumab.  [0236] and discloses treatment of elected species non-small cell lung cancer along with some other cancers [0215]. MDSC Abundance Assay with compound 705 and Myeloid-Derived Suppressor Cell (MDSC) was disclosed [0767].   Example 2. Treatment of Tumors with Compound 705.  [0770]. Specification discloses that as shown in FIGS. 3A-3C, treatment with the LXR agonist compound 705 reduces the number of both granulocytic MDSCs (G-MDSC) and monocytic MDSCs (M-MDSC) in B16F10 melanoma. Further, as shown in FIGS. 4A and 4B, treatment with compound 705 reduces abundance of MDSCs in vitro and reverses MDSC-mediated suppression of CD8+ T-cells. [0771].
	The references cited in the office action teaches claimed invention. Specification does not disclose any unexpected and non-obvious results.  
Information Disclosure Statement. (MPEP 609.04(A)

The listing of the listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
The information disclosure statements (IDS) submitted on 07/11/2018, 03/02/2020, 08/20/2020 and 01/07/2020 were in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98. Accordingly, the IDS has been considered by the examiner and signed copies were provided to Applicants.

Elected Invention

Previously, Applicants elected group II without traverse.   Applicants elected species of compound 705 (SB742881) and lung cancer is the elected disease. Claims 10, 11, 19, 22-24, 28-33 and 38-41 read on elected species.   The search and examination was done on elected species compound labelled as compound 705 for the treatment of lung cancer.  The search was not extended to any other species.  
Compound 705 also known as RGX-104 Chemical Structure CAS No. : 610318-54-2
Specification discloses compound 705 in table 3, page 202.  Compound 682 differs from elected compound 705 is having a methyl group as shown in table 3 as follows.

    PNG
    media_image2.png
    421
    652
    media_image2.png
    Greyscale


 Specification discloses compounds 705 (SB742881) and compound 682 (GW 3965) (Page 136).

35 U.S.C. 103 (a) Rejection-1st Rejection

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

	Claims 10, 18-19, 22-24, 28-33 and  42-45 are rejected under 35 U.S.C. 103 (a) as being unpatentable over JP 2015-532642A (243 pages, English translation of claims provided by Applicants, The Rockefeller University, IDS dated 01/07/2021)  and  Srivastava et al (Immuno targets and therapy, 2012:1, 7-12; 892 ref, dated 11/18/2021).  These references teach the treatment of lung cancer by the same compound as claimed which embraces Applicants claimed invention.  See the entire documents.   

	In regards to claims 10, 18-19, 22-24, 28-33, and 42-45, JP ‘642 reference teaches the same compound 705, as elected species (RN-405911-09-3-HCAPLUS, Benzene acetic acid, 3-[3-[[[2-chloro-3-(trifluoromethyl) phenyl] methyl] (2, 2-diphenylethyl) amino] propoxy]) as LXR agonist for the treatment of non-small lung cancer.  (Claims 1, 3, 5, 18, 19, 23 and 28).  Claim 31 and 32 are drawn for treatment where cancer is drug resistant.  
	The compound disclosed in JP reference is the same as elected species, compound 705 which Applicants used for the treatment of lung cancer. JP ‘642 teaches a method for treating lung cancer.  JP ‘642 teaches a method for inhibiting the growth or growth of cancer stem cells or cancer progenitor cells, in which the cells are contacted with an LXR agonist or ApoE polypeptide in an amount sufficient to inhibit the growth or growth of the cells.  Claim 23 of JP ref is drawn for the treatment of various type of cancers by the compound 705 including lung cancer. JP teaches treatment of cancer comprising administering an LXR agonist (compound 705) to a subject in need thereof, the LXR agonist of ApoE to a level sufficient to slow the spread of the cancer metastasis. It teaches a method of administration in an amount sufficient to increase the level of expression or activity.  It teaches a method of delaying the transmission of a migratory cancer, comprising administering to a subject in need thereof an LXR agonist or ApoE polypeptide in an amount sufficient to delay the transmission of the migratory cancer. (See claims 1-5 of JP ref). On page 69 of JP ref. compound 705 (elected) is disclosed as compound 25 and compound 682 is named as compound 2 in JP ‘642 reference.  
	It teaches a method for inhibiting the growth or growth of cancer stem cells or cancer progenitor cells, in which the cells are contacted with an LXR agonist (includes compound 705 which is the elected compound) in an amount sufficient to inhibit the growth or growth of the cells. (Claims 13-18 of JP ref). It teaches a method of reducing the rate of tumor dissemination of cancer, comprising administering to a subject in need thereof an amount sufficient to reduce tumor dissemination, an LXR agonist such as compound 705.

Table 3. EC5o values for selected compounds against LXRa and LXRB

    PNG
    media_image3.png
    145
    362
    media_image3.png
    Greyscale


Compound is taught by JP Refernece for the treatment of lung cancer.
 
JP reference teaches compounds 25 on page 69 (original publication) which is the same compound for the treatment of lung cancer as claimed compound 705.

JP ref teaches the same compound labelled as compound 25 was used for lung cancer. .  Compound 705 was the elected species for lung cancer treatment.  (See page 69 of JP reference).
Compound 25 of JP ref. is the same compound labelled as 705 by Applicants.

    PNG
    media_image4.png
    165
    219
    media_image4.png
    Greyscale
 
	JP ref teaches a method of treating lung cancer in a subject, the method comprising: administering an effective amount of an LXRB agonist (compound 705) to the subject for the treatment of , does not explicitly teach administering an effective amount of an immunotherapy to the subject, wherein the LXRB agonist is compound 705, or a pharmaceutically acceptable salt thereof wherein the amount of the LXR6 agonist and the amount of the immunotherapy are selected to decrease the level of myeloid derived suppressor cells in the subject by more than 20%. (Instant claim 10). 
	
JP ref. does not explicitly teaches MDSC and immunotherapy as instantly claimed. 

	Srivastava et al (Immuno targets and therapy, 2012, 7-12; 892 ref, dated 11/18/2021) teaches myeloid-derived suppressor cells (MDSCs) and immunotherapy for the treatment of lung cancer as in amended claim 10.
	In regards to claim 10, 18 and 19, Srivastava et al activated myeloid-derived suppressor cells (MDSCs) and lung cancer evades host immune surveillance by dysregulating inflammation. Tumors and their surrounding stromata produce growth factors, cytokines, and chemokines that recruit, expand, and/or activate myeloid-derived suppressor cells (MDSCs). MDSCs regulate immune responses and are frequently found in malignancy.  It teaches that combined therapies that address the multiple immune deficits in cancer patients will be required for effective therapy. MDSCs play a major role in the suppression of T-cell activation and they sustain tumor growth, proliferation, and metastases. Regulation of MDSC recruitment, differentiation or expansion, and inhibition of the MDSC suppressive function with pharmacologic agents will be useful in the control of cancer growth and progression.  In regards to claim 10 (b), Srivastava et al. teaches that pharmacologic agents that regulate MDSCs may be more effective when combined with immunotherapies. Optimization of combined approaches that simultaneously downregulate MDSC suppressor pathways, restore APC immune-stimulating activity, and expand tumor-reactive T cells will be useful in improving therapy. (Abstract),
	It would have been obvious to a person skilled in the art would consider to treat a patient suffering from lung cancer will apply the teachings of the prior art and treat by using the combination of compound 705 and immunotherapy to treat lung cancer. Administration will depend on the condition and severity of the disease. If necessary a person skilled in the art would give a combination of the compound 705 and different immunotherapy, not the one which was not effective.   Optimization of the amounts and combination would have been obvious who is skilled in the art. 
	In regards to claim 28 and 29, Srivastava et al. teaches Myeloid-derived suppressor cells (MDSCs) suppress antitumor activity. (Fig 1).  To circumvent MDSC-mediated immune suppression, MDSCs were depleted with monoclonal antibodies (anti-Gr1 or anti-Ly6G). (Page 10, Right col.). 


    PNG
    media_image5.png
    433
    598
    media_image5.png
    Greyscale

Myeloid-derived suppressor cells (MDSCs) suppress antitumor activity.
Fig 1, (cited above). MDSCs are recruited and expanded in the tumor through the induction/production of transforming growth factor beta (TGF-β), stem cell factor (SCF), cyclooxygenase 2 (COX-2), prostaglandin E2 (PGE2), interleukin (IL)-6, granulocyte-macrophage colony-stimulating factor (GM-CSF), IL-10, IL-1 beta (IL1-β), vascular endothelial growth factor (VEGF), S100 proteins, and Snail. T-cell activation is suppressed by MDSC-mediated deprivation of L-arginine and cysteine from the environment, production of reactive oxygen species (ROS) and peroxynitrite, downregulation of L-selectin (CD62L) and the T-cell receptor–associated zeta chain, and the induction of T regulatory (Treg) cells through MDSC IL-10 and TGF-β production. MDSCs suppress natural killer (NK) cell cytotoxicity and NK interferon gamma (IFN-γ) production and they inhibit M1 macrophages (M1 Macs). MDSC expansion and IL-10 production inhibit dendritic cell (DC) antigen presentation. MDSC depletion enhances therapeutic vaccination responses.
	In regards to claims 30-33, Srivastava et al. teaches MDSCs are a heterogeneous population of bone marrow–derived cells comprising myeloid precursors of macrophages, granulocytes, and dendritic cells (DCs). In mice, MDSCs are identified by the cell surface expression of Gr1 and CD11b. MDSCs have been subcategorized based on the expression of Ly6C and Ly6G within the Gr1 cell population. CD11b+Ly6G+Ly6Clo cells with multilobed nuclei and granulocytic-like morphology are called granulocytic MDSCs, and CD11b+Ly6G−Ly6Chi cells are referred to as monocytic MDSCs.5 In humans, MDSCs are identified by surface expression of CD33, and the lack of expression of markers of mature myeloid and lymphoid cells. They are typically CD11b+CD33+CD34+CD14− and vary in CD15, CD124, CD66, and major histocompatibility complex (MHC) class II expression Melanoma MDSCs express CD14+CD11b+HLA-DR and CD11b+CD14−CD15+CD33+ MDSCs have been described in non-small cell lung cancer patients. Because MDSC gene expression varies in different tumor types, the identification of a unique set of markers for human MDSCs has been challenging. Thus, phenotypic characteristics and the functional ability to suppress T cells are used to define MDSCs. (Left col. 1st para, page 8).
	In regards to claim 42 and 45, Srivastava et al. teaches MDSC mechanisms of immune modulation.  MDSCs suppress T-cell activation through several mechanisms (See Figure 1). MDSCs exhibit control of T-cell responses via two enzymes: (1) arginase-1 (ARG1), which depletes L-arginine, and (2) inducible nitric oxide synthase 2 (iNOS), which generates nitric oxide. TGF-β and IL-10 induce MDSC ARG1, which suppresses CD4 and CD8 T-cell activation. Interferon gamma (IFN-γ) and tumor necrosis factor alpha induce MDSC iNOS, which releases nitric oxide and induces T-cell apoptosis. (2nd para, right col., page 8).
	 It would have been obvious to one skilled in the art at the time the invention was filed to adjust the amount of the compound 705 and immunotherapy to decrease the level of myeloid derived suppressor cells in the subject to more than 50% as in claims 42 and 45.  A person skilled in the art would make any composition depending on the treatment with immunotherapy MDSC depletion not only improves APC, NK cell, and T-cell immune activities but also promotes antiangiogenisis, leading to a more effective tumor control. (Last 4 lines of para, left col, Srivastava et al.)
	In regards to claim 43, Srivastava et al. teaches MDSCs and tumor microenvironment.   It further teaches that MDSC accrual, expansion, and activation in the tumor are dependent on tumor- or stromal-derived growth factors, cytokines, and chemokines. These include prostaglandin E2 (PGE2), matrix metalloproteinase, transforming growth factor beta (TGF-β), interleukin (IL)-10, vascular endothelial growth factor (VEGF), IL-1 beta (IL-1β), IL-4, granulocyte-macrophage colony-stimulating factor (GM-CSF), IL-6, IL-13, S100A8/A9, stem cell factor, CCL2, CXCL5, CXCL12, toll-like receptor agonists, and tumor-derived HSP72, GM-CSF supports the survival and expansion of MDSCs in the tumor microenvironment. (1sr para in left col, page 8).  MDSCs depend on the conversion of cysteine to cysteine. In the tumor microenvironment large numbers of MDSCs deplete the available cysteine, which deprives DCs and macrophages of this important molecule and indirectly lowers DC and macrophage production of cysteine and T-cell activation. MDSC-mediated downregulation of T-cell L-selectin (CD62L) impairs T-cell migration and activity. CD62L is a plasma membrane molecule necessary for the homing of naive T cells to lymph nodes for activation; MDSC downregulation of CD62L on naive T cells reduces this process.  (3rd para, right col., page 8). 
	It would have been obvious to one skilled in the art at the time the invention was filed to apply known technique to a known device (method, or product) ready for improvement to yield predictable results.  In view of the intense interest in being able to treat lung cancer by combination (a) by administering effective amount of LXR beta, compound 705 and (b) effective amount an immunotherapy in the well-developed state of the art at the time of filing this application, one skilled in the art would not have been amply motivated but would have had a most reasonable expectation of success.
	It would have been obvious to one skilled in the art at the time the invention was filed would consider applying  the teachings of JP ref and Srivastava et al  to select amount of immunotherapy which sufficient to decrease the level   the level of myeloid derived suppressor cells as needed.  Claimed amount is more than 20%, and more than 50% as in claims 10, 42 and 45.  A person who is familiar with the art would make any percentage suitable depending on the severity of the disease as needed.  No unexpected results were disclosed in Applicants specification for any specific percentage or amounts. 
	One skilled in the art at the time the invention was filed would make and develop therapeutics that target MDSCs to enhance antitumor immunity. 
It is known that in most cancer patients Myeloid-derived suppressor cells (MDSCs) are present and are a major issue for both natural antitumor immunity and immunotherapy. MDSCs suppresses T cell activation by various mechanisms as MDSCs are present in most cancer patients and are potent immune-suppressive cells, 
MPEP 2141 states that “The proper analysis is whether the claimed invention would have been obvious to one skilled in the art after consideration of all the facts.” After weighing all the evidence, Examiner reached a determination that the instant claims are not patentable in view of the teachings of the prior art and considering all the facts which were more convincing than the evidence and arguments given in opposition to it.
Obviousness can be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988) and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992).  KSR, instructs courts to take a more “expansive and flexible approach” in determining whether a patented invention was obvious at the time it was made. 550 U.S. at 415.   In particular, the Court emphasized the role of “common sense”. “Rigid preventative rules that deny fact finders recourse to common sense … are neither necessary under our case law nor consistent with it.” Id. at 421. See Wyers v. Master Lock Co, 95 USPQ2d 1525, (Fed. Cir. 2010).  
            The Court has held that "the test of obviousness is not express suggestion of the claimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them." See In re Rosselet, 146 USPQ 183, 186 (CCPA 1965). "There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art." Motorola, Inc. v. Interdigital Tech. Corp., 43 USPQ2d 1481, 1489 (Fed. Cir.1997). An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not. See KSR Int'l Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) ("The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results."). 
It has been also decided  by the court that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious”. KSR v.  Teleflex, 127 S, Ct. 1727, 1740 (2007)(quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious”, the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007). The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” See Id. at 1742.  See No. 04-1350) where it states that “However, the issue is not whether a person skilled in the art had the motivation to combine the electronic control with an adjustable pedal assembly, but whether a person skilled in the art had the motivation to attach the electronic control to the support bracket of pedal assembly”.  
A strong case of obviousness may be established such that the objective evidence of nonobviousness (e.g., unexpected results) is not sufficient to outweigh the evidence of obviousness. MPEP §716.01(d). Also Media Techs. Licensing LLC v. Upper Deck Co., 596 F.3d 1334, 1339 (Fed. Cir. 2010).
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
In absence of any criticality and/or unexpected results presently claimed invention is considered obvious over the prior art of record.
	Given the examination guidelines for determining obviousness under 35 U.S.C. 103 in view of the Supreme Court decision in KSA International Co. V. Teleflex Inc. 82 USPQ2d 1385 (2007) and the Examination Guidelines set forth in the Federal Register (Vol. 72, No. 195, October 10, 2007) and incorporated recently into the MPEP (Revision January 2018), the following rationales to support rejection under 35 U.S.C. 103(a) are noted:
A) Combining prior art elements according known methods to yield predictable results.
B) Simple substitution of one known element for another to obtain predictable results.
C) Use of known technique to improve similar devices (methods, or products) in the same way.
D) Applying known technique to a known device (method, or product) ready for improvement to yield predictable results.
E) “Obvious to try” --- choosing form a finite number of identified, predictable solutions, with a reasonable expectation of success.
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
G) Some teachings, suggestion, or motivation in the prior art that would lead to one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
            Accordingly, the burden of proof is upon applicants to show that instantly claimed subject matter is different and unobvious over those taught by prior art.  See In re Brown, 173 USPQ 685, 688; In re Best, 195 USPQ 430 and In re Marosi, 218 USPQ 289, 293. Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.

	In the light of the forgoing discussion, the Examiner’s ultimate legal conclusion is that the subject matter defined by the instant claims would have been obvious within the meaning of 35 U.S.C. 103(a).

	35 U.S.C. 103 (a) Rejection-2nd Rejection
	
	Claims 22-24 and 44 is rejected under 35 U.S.C. 103 as being unpatentable over JP 2015-532642A (243 Srivastava et al as applied to claims  10, 18-19, 22-24, 28-33, 42,43 and 45 above, and  in view of Jedd  D. Wolchok, et al. . (N Engl J Med 2013; 369:122-133 DOI: 10.1056/NEJMoa 1302369, July 11, 2013, 892 ref. dated 11/18/2021) and Duarte Domingues et al. (Abstract, Published Online: 12 Dec 2014https://doi.org/10.2217/imt.14.82, Immunotherapy, Vol. 6; NO. 11: Immunotherapy and lung cancer: current developments and novel targeted therapies, 892 ref. dated 11/18/2021).  See the entire documents.
	In regards to claims 22-44, Wolchok teaches that patients with melanoma, ipilimumab (an antibody against cytotoxic T-lymphocyte–associated antigen 4 [CTLA-4] prolongs overall survival, and nivolumab (an antibody against the programmed death 1 [PD-1] receptor) produced durable tumor regression in a phase 1 trial.  Additional anticancer agents can be added. On the basis of their distinct immunologic mechanisms of action and supportive preclinical data, a phase 1 trial of nivolumab combined with ipilimumab in patients with advanced melanoma. (Background).   
	In regards to claim 22, Wolchok teaches PD-1 and CTLA-4 as cited above. 
	Wolchok et al teaches that administration of intravenous doses of nivolumab and ipilimumab in patients every 3 weeks for 4 doses followed by nivolumab alone every 3 weeks for 4 doses (concurrent regimen). The combined treatment was subsequently administered every 12 weeks for up to 8 doses. In a sequenced regimen, patients previously treated with ipilimumab received nivolumab every 2 weeks for up to 48 doses. (Method).

	Wolchok et al teaches that concurrent therapy with nivolumab and ipilimumab had a manageable safety profile and provided clinical activity that appears to be distinct from that in published data on monotherapy, with rapid and deep tumor regression in a substantial proportion of patients.  (Conclusion).
	It would have been obvious to one skilled in the art at the time the invention was filed to use ipilimumab which prolongs overall survival as taught by Wolchok et al to select Ipilimumab is an antibody against cytotoxic T-lymphocyte–associated antigen 4 [CTLA-4].  , and nivolumab (an antibody against the programmed death (PD-1receptor) produced durable tumor regression in a phase 1 trial.

	Motivation is provided by Wolchok to use Ipilimumab for CTLA-4 and prolonged overall survival.  A combination with nivolumab (an antibody against the programmed death 1 [PD-1] receptor) produced durable tumor regression in a phase 1 trial.  Obviousness is not the result of a rigid formula disassociated from the consideration of the facts of a case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not. See KSR International Co. V. Teleflex Inc. 82 USPQ2d 1385 (2007). From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.
	A simple substitution of inhibitor anti-PD-L1 antibody of another inhibitor anti-CTLA-4 antibody as cited above would obtain predictable results. Obviousness is not the result of a rigid formula disassociated from the consideration of the facts of a case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not. See KSR International Co. V. Teleflex Inc. 82 USPQ2d 1385 (2007). From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.
	In regards to claim 44, Domingues et al. (892 ref) teaches non-small-cell lung cancer (NSCLC) is a highly prevalent and aggressive disease. It teaches the incorporation of immunotherapy and targeted therapies.. Standard chemotherapeutic regimens have long been reported to interfere with the immune response to the tumor; conversely, antitumor immunity may add to the effects of those therapies. The aim of immunotherapy is to specifically enhance the immune response directed to the tumor. It teaches the role of such therapies for metastatic NSCLC treatment: ipilimumab, tremelimumab, nivolumab and lambrolizumab are immunotherapeutic agents.  It teaches the most recent developments regarding these innovative immunotherapies and their implementation in the treatment of metastatic NSCLC. (Abstract).

	It would have been obvious to one skilled in the art at the time the invention was filed to apply the teachings of Domingues et al for therapies for metastatic NSCLC treatment: ipilimumab, tremelimumab, nivolumab and lambrolizumab are immunotherapeutic agents.
The immunotherapy specifically enhance the immune response directed to the tumor. 

	In the light of the forgoing discussion, the Examiner’s ultimate legal conclusion is that the subject matter defined by the instant claims would have been obvious within the meaning of 35 U.S.C. 103(a).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims  10, 18-19, 22-24, 44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 11, 13 and 14 of U.S. Patent No. 9,399 028. 
Claim 1:

    PNG
    media_image6.png
    307
    292
    media_image6.png
    Greyscale


Claim 13 of the issued patent is drawn to the treatment of non-small cell lung cancer by compound 25 (compound 705) which is the elected species in this application.
Claim 1 is drawn to a method of treating drug resistant cancer in a subject in need thereof, comprising administering to the subject an effective amount of an LXR.beta. agonist, or a pharmaceutically acceptable salt thereof, and a PD-1 inhibitor or PD-L1 inhibitor, wherein said inhibitor is nivolumab or atezolizumab (MPDL3280A), wherein said drug resistant cancer is breast cancer, non-small cell lung cancer, or ovarian cancer, Elected species is lung cancer.  
	Claim 14 is drawn of the issued patent is drawn to the method of claim 1, wherein the subject is administered an effective amount of an LXR.beta agonist i.e. compound 705, or a pharmaceutically acceptable salt thereof, and a PD-1 inhibitor, wherein the PD-1 inhibitor is nivolumab.

In order to overcome this rejection Applicant should filed a terminal disclaimer.

Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABIHA NAIM QAZI whose telephone number is (571)272-0622.  The examiner can normally be reached on Monday-Friday 9-5
.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L. Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Sabiha N. Qazi, Ph.D.
/SABIHA N QAZI/Primary Examiner, Art Unit 1627